





EXHIBIT 10.12
HARMONIC INC.
1995 STOCK PLAN
AS AMENDED AND RESTATED
July 11, 2017
RESTRICTED STOCK UNIT AGREEMENT


Unless otherwise defined herein, the terms defined in the Harmonic Inc. 1995
Stock Plan, As Amended and Restated (the “Plan”) will have the same defined
meanings in this Restricted Stock Unit Agreement (the “Agreement”).
1.Grant. The Company hereby grants to Participant under the Plan an Award of
Restricted Stock (denominated in units) (the “Restricted Stock Units”), subject
to all of the terms and conditions in this Agreement, the related RSU Notice of
Grant and the Plan, all of which are incorporated herein by reference. Subject
to Section 19(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan will prevail.


2.Company’s Obligation to Pay. Unless and until the Restricted Stock Units will
have vested in the manner set forth in the related RSU Notice of Grant,
paragraph 3 below or Section 17 of the Plan, Participant will have no right to
payment of any Shares. Prior to actual payment of any vested Shares, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.


3.Vesting Schedule and Issuance of Shares.


(a)    Subject to paragraphs 4 and 12, and Section 17 of the Plan, the
Restricted Stock Units awarded by this Agreement will vest as to the number of
units, and on the dates shown, as set forth in the related RSU Notice of Grant
(each a “Vesting Date”), but only if Participant will have been in Continuous
Status as an Employee or Consultant from the date the Restricted Stock Units
were granted until the date such vesting occurs. If Participant is not in
Continuous Status as an Employee or Consultant on such date(s), the Award shall
terminate, as set forth in paragraph 4.


(b)    As soon as practical upon or following each Vesting Date (but, except as
provided in this Agreement, in no event later than the later of (i) the end of
the calendar year that includes the applicable Vesting Date and (ii) two and
one-half (2½) months following the


1



--------------------------------------------------------------------------------







applicable Vesting Date, subject to any six (6) month delay required by
paragraph 8), one Share shall be issued for each Restricted Stock Unit that
vests on such Vesting Date, subject to the terms and provisions of the Plan and
this Agreement.


(c)    (i)    If the Administrator, in its discretion, accelerates the vesting
of the balance, or some lesser portion of the balance, of the Award, the payment
of such accelerated portion of the Award shall be made as soon as practicable
after the new vesting date, but, except as provided in this Agreement, in no
event later than two and one-half (2½) months following the end of the Company’s
taxable year in which the applicable Vesting Date occurs; provided, however, if
the Award is “deferred compensation” within the meaning of Section 409A, the
payment of such accelerated portion of the Award nevertheless shall be made at
the same time or times as if such Award had vested in accordance with the
vesting schedule set forth in paragraph 3(a), including any necessary
application of paragraph 8 (whether or not Participant continues to provide
services to the Company or a Parent or Subsidiary of the Company as of such
date(s)), unless an earlier payment date, in the judgment of the Administrator,
would not cause Participant to incur an additional tax under Section 409A, in
which case, payment of such accelerated Award shall be made within two and
one-half (2½) months following the earliest permissible payment date that would
not cause Participant to incur an additional tax under Section 409A, subject to
paragraph 8 with respect to specified employees. Notwithstanding the foregoing,
any delay in payment pursuant to this paragraph 3(c) will cease upon
Participant’s death and such payment will be made as soon as practicable after
the date of Participant’s death. For purposes of this Agreement, “Section 409A”
means Section 409A of the Internal Revenue Code of 1986, as amended, and any
proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time.


(ii)    If the vesting of all or a portion of this Award accelerates pursuant to
(a) Section 17(c) of the Plan in the event of a merger or asset sale that is not
a “change in control” within the meaning of Section 409A, or (b) pursuant to any
other plan or agreement that provides for acceleration in the event of a merger
or asset sale that is not a “change in control” within the meaning of Section
409A, then the payment of such accelerated portion of the Award (including any
new or additional Awards existing as a result of paragraph 11 of this Agreement)
will be made in accordance with the timing of payment rules that apply to
discretionary accelerations under paragraph 3(c)(i). If the vesting of all or a
portion of this Award accelerates in the event of a merger or asset sale that is
a “change in control” within the meaning of Section 409A, then the payment of
such accelerated portion of the Award (including any new or additional Awards
existing as a result of paragraph 11 of this Agreement) will be made within two
and one-half (2½) months of the merger or asset sale.
(d)    No fractional Shares shall be issued under this Agreement.


2



--------------------------------------------------------------------------------







4.Forfeiture upon Termination of Continuous Status as an Employee or Consultant.
Except as provided in paragraph 3, if Participant’s Continuous Status as an
Employee or Consultant terminates for any or no reason prior to vesting, the
unvested Restricted Stock Units awarded by this Agreement will thereupon be
forfeited and automatically transferred to and reacquired by the Company at no
cost to the Company and Participant’s right to acquire any Shares hereunder will
immediately terminate.


5.Payments after Death. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as a
transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.


6.Withholding of Taxes.
(a)    Participant acknowledges that, regardless of any action taken by the
Company or, if different, Participant’s employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax‑related items related to Participant’s
participation in the Plan and legally applicable to Participant or deemed by the
Company or the Employer in its discretion to be an appropriate charge to
Participant even if legally applicable to the Company or the Employer
(“Tax-Related Items”), is and remains Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. Participant
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
grant, vesting or settlement of the Restricted Stock Units, the subsequent sale
of Shares acquired pursuant to such settlement and the receipt of any dividends
and/or any dividend equivalents; and (ii) do not commit to and are under no
obligation to structure the terms of the Award or any aspect of the Award to
reduce or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
(b) Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company or its respective agents to satisfy the
obligations with regard to all Tax-Related Items by withholding in Shares to be
issued upon settlement of the Restricted Stock Units. By


3



--------------------------------------------------------------------------------







Participant’s acceptance of the Award, Participant authorizes and directs, if by
the Company in its sole discretion, the Company and any brokerage firm
determined acceptable to the Company to sell on Participant’s behalf a whole
number of Shares from those Shares issuable to Participant as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
obligation for Tax-Related Items.
(c)    Depending on the withholding method, the Company or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Share
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, Participant is deemed to have been issued the full
number of Shares subject to the vested Restricted Stock Units, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items.
(d)    Finally, Participant agrees to pay to the Company or the Employer,
including through withholding from Participant’s wages or other cash
compensation paid to Participant by the Company and/or the Employer, any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of Participant’s participation in the Plan
that cannot be satisfied by the means previously described. If Participant fails
to make satisfactory arrangements for the payment of any required Tax-Related
Items hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to paragraph 3, Participant will permanently forfeit
such Restricted Stock Units and any right to receive Shares thereunder and the
Restricted Stock Units will be returned to the Company at no cost to the
Company.
7.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.


8.Code Section 409A. Notwithstanding anything in the Plan or this Agreement to
the contrary, if the vesting of the balance, or some lesser portion of the
balance, of the Restricted Stock Units are accelerated in connection with
Participant’s termination of Continuous Status as an Employee or Consultant,
such accelerated Restricted Stock Units will not be payable until and unless
Participant has a “separation from service” within the meaning of Section 409A.
Further, and notwithstanding anything in the Plan or this Agreement to the
contrary, if any such


4



--------------------------------------------------------------------------------







accelerated Restricted Stock Units would otherwise become payable upon a
“separation from service” within the meaning of Section 409A, and if (a)
Participant is a “specified employee” within the meaning of Section 409A at the
time of such “separation from service” within the meaning of Section 409A (other
than due to Participant’s death) and (b) the payment of all or a portion of such
accelerated Restricted Stock Units would result in the imposition of additional
tax under Section 409A if paid to Participant on or within the six (6) month
period following Participant’s “separation from service” within the meaning of
Section 409A, then the payment of the portion of such accelerated Restricted
Stock Units that would result in the additional tax imposition will not be made
until the date six (6) months and one (1) day following the date of
Participant’s “separation from service” within the meaning of Section 409A,
unless Participant dies following his or her termination of Continuous Status as
an Employee or Consultant, in which case the Restricted Stock Units will be paid
in Shares to Participant’s estate as soon as practicable following his or her
death (and in all cases within ninety (90) days of Participant’s death). It is
the intent of this Agreement to comply with the requirements of Section 409A so
that none of the Restricted Stock Units provided under this Agreement or Shares
issuable thereunder will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply.


9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY REMAINING IN CONTINUOUS STATUS AS AN EMPLOYEE OR
CONSULTANT AT THE WILL OF THE EMPLOYER AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES
HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED SERVICE WITH THE
EMPLOYER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE EMPLOYER TO
TERMINATE PARTICIPANT’S RELATIONSHIP WITH THE EMPLOYER AT ANY TIME, WITH OR
WITHOUT CAUSE.


10.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of its Vice President,
Human Resources at Harmonic Inc., 549 Baltic Way, Sunnyvale, California, 94089,
or at such other address as the Company may hereafter designate in writing.








5



--------------------------------------------------------------------------------







11.Changes in Restricted Stock Units. In the event that as a result of a stock
or extraordinary cash dividend, stock split, distribution, reclassification,
recapitalization, combination of Shares or the adjustment in capital stock of
the Company or otherwise, or as a result of a merger, consolidation, spin-off or
other corporate transaction or event, the Restricted Stock Units will be
increased, reduced or otherwise affected, and by virtue of any such event
Participant will in his or her capacity as owner of unvested Restricted Stock
Units which have been awarded to him or her (the “Prior Restricted Stock Units”)
be entitled to new or additional or different shares of stock, cash or other
securities or property (other than rights or warrants to purchase securities),
such new or additional or different shares, cash or securities or property will
thereupon be considered to be unvested Restricted Stock Units and will be
subject to all of the conditions and restrictions that were applicable to the
Prior Restricted Stock Units pursuant to this Agreement and the Plan. If
Participant receives rights or warrants with respect to any Prior Restricted
Stock Units, such rights or warrants may be held or exercised by Participant,
provided that until such exercise any such rights or warrants and after such
exercise any shares or other securities acquired by the exercise of such rights
or warrants will be considered to be unvested Restricted Stock Units and will be
subject to all of the conditions and restrictions which were applicable to the
Prior Restricted Stock Units pursuant to the Plan and this Agreement. The
Administrator in its absolute discretion at any time may accelerate the vesting
of all or any portion of such new or additional shares of stock, cash or
securities, rights or warrants to purchase securities or shares or other
securities acquired by the exercise of such rights or warrants; provided,
however, that the payment of such accelerated new or additional awards shall be
made in accordance with the timing of payment rules under paragraph 3(c)(i).


12.Nature of Award. In accepting the Award, Participant acknowledges,
understands and agrees that:


(a)    the Plan is established voluntarily by the Company and it is
discretionary in nature;


(b)    the grant of the Award is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future Awards of Restricted
Stock Units, or benefits in lieu of Awards, even if Restricted Stock Units have
been granted in the past;


(c)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;


(d)    Participant is voluntarily participating in the Plan; the Restricted
Stock Units and any Shares acquired under the Plan, and the income and value of
same, are not intended to replace any pension rights or compensation;


6



--------------------------------------------------------------------------------







(e)    the Restricted Stock Units and the Shares subject to the Award, and the
income and value of same, are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;


(f)    unless otherwise agreed with the Company, the Restricted Stock Units and
the Shares subject to the Award, and the income and value of the same, are not
offered as consideration for, or in connection with, the service Participant may
provide as a director of a Subsidiary of the Company;


(g)    the future value of the Shares underlying the Restricted Stock Units is
unknown, indeterminable and cannot be predicted with certainty;


(h)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from Participant’s termination of Continuous
Status as an Employee or Consultant (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or providing service or the terms of Participant’s
employment or service agreement, if any), and in consideration of the grant of
the Restricted Stock Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any Parent or Subsidiary of the Company or the Employer, waives
Participant’s ability, if any, to bring any such claim, and releases the
Company, any Parent or Subsidiary of the Company and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, Participant shall
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;


(i)    in the event of Participant’s termination of Continuous Status as an
Employee or Consultant (for any reason whatsoever, whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where
Participant is employed or providing service or the terms of Participant’s
employment or service agreement, if any), unless otherwise provided in this
Agreement or Section 2(n) of the Plan or determined by the Company,
Participant’s right to vest in the Restricted Stock Units under the Plan, if
any, will terminate effective as of the date that Participant is no longer
actively providing services and will not be extended by any notice period (e.g.,
active services would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is employed or providing service or the terms of
Participant's employment or service agreement, if any); the Administrator shall
have the exclusive discretion


7



--------------------------------------------------------------------------------







to determine when Participant is no longer actively providing services for
purposes of the Award (including whether Participant may still be considered to
be providing services while on an approved leave of absence); and


(j)    the following provisions apply only if Participant is providing services
outside the United States:
(i)    the Restricted Stock Units and the Shares underlying the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;
(ii)    Participant acknowledges and agrees that the Company, any Parent or
Subsidiary of the Company, and the Employer shall not be liable for any foreign
exchange rate fluctuation between Participant’s local currency and the United
States Dollar that may affect the value of the Restricted Stock Units or of any
amounts due to Participant pursuant to the settlement of the Restricted Stock
Units or the subsequent sale of any Shares acquired upon settlement.
13.Choice of Language. Participant has received this Agreement and any other
related communications (including the Notice of Grant) and consents to having
received these documents solely in English.


14.No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with
Participant’s own personal tax, legal and financial advisors regarding
Participant’s participation in the Plan before taking any action related to the
Plan.


15.Data Privacy Consent.
(a)    Participant hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Restricted Stock Unit
grant materials by and among, as applicable, the Employer, the Company and its
Parent or other Subsidiaries for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.
(b)    Participant understands that the Company and the Employer may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Restricted Stock Units or any other




8



--------------------------------------------------------------------------------







entitlement to Shares awarded, canceled, vested, unvested or outstanding in
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
(c)    Participant understands that Data will be transferred to E*TRADE
Financial and/or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company, E*TRADE Financial and/or and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that if he or she resides
outside the United States he or she may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
status or service with the Employer will not be affected; the only consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant Participant Restricted Stock Units or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
16.Grant is Not Transferable. Except to the limited extent provided in paragraph
5, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred








9



--------------------------------------------------------------------------------







hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void.


17.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


18.Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However,
Participant’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.


19.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.


20.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.


21.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.


22.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or


10



--------------------------------------------------------------------------------







future Restricted Stock Units that may be awarded under the Plan by electronic
means or request Participant’s consent to participate in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.


23.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


24.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.


25.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company may amend this Agreement as necessary to comply with Section 409A or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection to this award of Restricted Stock Units.


26.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.


27.Appendix. Notwithstanding any provisions in this Agreement and the Notice of
Grant, this Award of Restricted Stock Units shall be subject to any special
terms and conditions set forth in any Appendix to this Agreement for
Participant’s country. Moreover, if Participant relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement and the
RSU Notice of Grant.






11



--------------------------------------------------------------------------------







28.Governing Law and Venue. This Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Santa Clara County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.


29.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Award of
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


30.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant any other Participant of the Plan.


31.Insider Trading Notification. Participant acknowledges that, depending on his
or her country, Participant may be subject to insider trading restrictions
and/or market abuse laws, which may affect his or her ability to acquire or sell
shares or rights to shares (e.g., Restricted Stock Units) under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Participant acknowledges that it is his or her responsibility to comply
with any applicable restrictions, and Participant should speak to his or her
personal advisor on this matter.


32.Foreign Asset/Account Reporting Notification. Participant understands that
his or her country may have certain exchange control and/or foreign
asset/account reporting requirements which may affect Participant’s ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including from any dividends received or sale proceeds arising from the
sale of Share) in a brokerage or bank account outside of Participant’s country.
Participant may be required to report such accounts, assets or transactions to
the tax or other authorities in Participant’s country. Participant acknowledges
that it is his or her responsibility to comply with any applicable regulations,
and Participant should speak to his or her personal advisor on this matter.


12

